Citation Nr: 9931521	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1979 to 
December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) October 1997 rating decision which granted 
service connection for tension headaches, assigning it a 10 
percent rating.  

In December 1998, the case was remanded to the RO for 
additional development of the evidence.  Subsequently, by RO 
determination in June 1999, the evaluation of the service-
connected headaches disability was increased from 10 to 30 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.


FINDINGS OF FACT

1.  The veteran's service-connected tension headaches are 
productive of daily episodes of sharp or dull pain, usually 
in the left temple area; 15-20 times monthly, the headaches 
are severe (lasting several hours in duration) and at times 
are associated with nausea; during severe headache episodes, 
he stays at home and rests.

2.  The evidence does not show that the service-connected 
tension headaches require frequent medical treatment, or that 
they produce completely prostrating attacks or severe 
economic inadaptability.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 30 percent for his service-
connected tension headaches is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from the rating 
initially assigned by the RO at the time of the October 1997 
grant of service connection for the disability.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Once determined that a claim 
is well grounded, VA has a duty to assist in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claim; thus, the duty to assist has been 
satisfied in this case.

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for the veteran's tension headaches was 
granted by RO rating decision in October 1997, and a 10 
percent rating was assigned.  That decision was based on his 
service medical records showing in-service onset and 
treatment of recurrent headaches, and post service clinical 
evidence diagnosing a chronic headache disability.

On VA medical examination in December 1995, the veteran 
indicated that he experienced recurrent headaches, but no 
pertinent diagnoses were noted on examination.

VA medical records from June 1996 to April 1997 reveal an 
October 1996 report of occasional headaches with nausea and 
dizziness.  In December 1996, the veteran reported a several-
year history of daily episodes of headaches, at times 
associated with nausea, described as squeezing, throbbing, 
and piercing pain; neurological examination was normal, and 
headaches were diagnosed.  

On VA neurological examination in May 1997, the veteran 
indicated that he experienced frontal, bitemporal headaches.  
On examination, tension headaches were diagnosed.

On VA neurological examination in May 1999, including a 
review of the claims file by the examiner, the veteran 
indicated he experienced headaches for more than 20 years, 
describing them as sharp or dull pain, usually in the left 
temple area, occurring daily; 15-20 times per month, the 
headaches were severe, lasting several hours (but never 
longer than one day), associated with nausea; during episodes 
of severe headaches, he reportedly stays at home and rests; 
he noted that he blacked out about 5 times a year.  On 
examination, there was no evidence of papilledema, cerebellar 
or cranial nerve deficit, or pathological reflexes; 
motor/sensory examination was intact; electroencephalogram 
and computerized tomography study of the brain were within 
normal limits.  Chronic headaches were diagnosed.

Currently, the veteran's service-connected tension headache 
disability is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, migraine, and a 30 percent rating is assigned 
consistent with evidence of characteristic prostrating 
attacks which occur, on average, once a month over the last 
several months.  A maximum rating of 50 percent is assignable 
under Code 8100 for very frequent and completely prostrating 
migraine attacks, productive of severe economic 
inadaptability.  

Based on the foregoing evidence, the Board finds that a 
rating in excess of the currently assigned 30 percent for the 
service-connected tension headache disability is unwarranted.  
The evidence of record indicates that the veteran experiences 
daily headache episodes, at times associated with nausea and, 
as indicated on VA neurological examination in May 1999, he 
experiences 15 to 20 episodes of what he refers to as 
"severe" headache monthly (lasting up to several hours in 
duration), prompting him to stay at home and rest.  Although 
this constitutes evidence of very frequent attacks, the 
entirety of the evidence does not suggest that such attacks 
are completely prostrating or productive of severe economic 
inadaptability.  Moreover, the evidence does not show that 
the severity of the headache attacks prompts him to seek 
frequent medical treatment.  Overall, the manifestations 
associated with the service-connected headache disability are 
clearly inconsistent with very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  Thus, a 50 percent rating under 
Code 8100 is unwarranted.

The evidence of record before the Board does not reveal that 
the veteran's service-connected tension headaches cause him 
unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1999).  He receives 
only infrequent medical treatment associated with the 
headaches and is not shown to have required frequent periods 
of hospitalization.  Although he appears to stay at home 
during episodes of severe headaches, the entirety of the 
evidence of record does not show that the disability causes 
him exceptional hardship in an employment setting.  The 
rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
The basis for an assignment of a disability rating, 
therefore, is the interference with average civil employment.  
In a case such as this, where there is no evidence of an 
exceptional or unusual situation, application of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is not 
appropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's claim of a rating in excess of 30 
percent for tension headaches, and it presents no question as 
to which of two evaluations should be applied.  The 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 
(1999), therefore, are inapplicable.


ORDER

A rating in excess of 30 percent for tension headaches is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

